Citation Nr: 0600627	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) with generalized anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to July 
1960.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an evaluation in excess of 
30 percent for the veteran's service-connected anxiety 
reaction with depressive features.  In June 2002, the veteran 
testified before the undersigned at a Travel Board hearing 
conducted at the RO.  In September 2002, the Board issued a 
development memorandum, requesting additional development.

In September 2003, the case was remanded by the Board because 
the regulatory authority for the development of evidence by 
the Board had been invalidated, and so that the veteran could 
be provided with notification of the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000).  After compliance with 
the Remand, in July 2005 the RO issued a rating action in 
which it increased the disability evaluation to 50 percent; 
the diagnosis of the disability was also recharacterized, as 
noted on the first page of the present decision. 


FINDING OF FACT

The veteran's PTSD with generalized anxiety disorder is 
manifested by anxiety, depression, panic attacks, a full 
affect, goal directed thoughts, and no delusions or 
hallucinations.


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD with 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation in August 1999.  A 
rating action was issued in January 2000 which denied that 
claim.  In February 2004 the RO sent the veteran a VCAA 
notice letter, which provided notice to the claimant of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  It also informed him that he could 
submit any evidence relevant to his claim.  The March 2005 
supplemental statement of the case (SSOC) included the 
provisions of 38 C.F.R. § 3.159 (2004), the regulation that 
implemented the VCAA.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Whiel the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  He was 
asked in February 2004 to submit any relevant information, 
and in April 2005 he indicated that he had nothing further to 
present.  The Board had requested copies of the veteran's VA 
treatment records, which were obtained and associated with 
the claims folder.  He has also been afforded multiple VA 
examinations.  Therefore, it is found that the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relationship to the claim.  In 
addition, the claim was readjudicated following the provision 
of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The General Rating Formula for Mental Disorders, including 
PTSD, is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, 4.130, Diagnostic Code 9411 (2005).

A score of 41 to 50 on the Global Assessment of Functioning 
(GAF) scale denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
Score of 51 to 60 denotes moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF Score of 61 to 70 denotes some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, at. 47 (4th ed., revised 1994) (DSM-IV).  The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background and analysis

The relevant evidence of record includes VA outpatient 
treatment records developed between September 1998 and 
December 2000.  They reflect the veteran's complaints of 
depression since the death of his wife in 1996.  In March 
1999, his mother died, which brought back memories concerning 
his wife.  He was mildly depressed, but was able to maintain 
his composure.  The examiner noted that the veteran clung to 
the memory of his wife, and concern was expressed that he 
might never be able to fully resocialize.  In May and June 
1999, he stated that he was struggling with loneliness and 
guilt over his wife's death and his belief that he should 
have done more.  In August 1999, he stated his belief that 
his life was drawing to a close.  He also commented that he 
would feel weak and lightheaded when he had an anxiety 
attack.

VA examined the veteran in May 2001.  He stated that he used 
to drink heavily.  He did not like to be around people and 
was ashamed of his diagnosis.  He commented that he preferred 
to stay at home.  On mental status examination, he was alert 
and oriented.  His thought processes were coherent, and he 
displayed no suicidal or homicidal ideation.  There were no 
obsessions, compulsions, or persistent preoccupations.  The 
diagnosis was generalized anxiety disorder.  A GAF score of 
60 was assigned.

Additional VA outpatient treatment records show that in March 
2001 the veteran was not sleeping well, and was tired and 
depressed.  A younger friend had just died and it was felt 
that this had caused his depression to increase.  He was 
still holding onto the circumstances of his wife's death.  In 
June 2001, he described feelings of dread and severe panic.  
He noted that he worried excessively and had trouble 
sleeping.  On the 14th of June, he stated that he was very 
anxious.  The examiner noted that his symptoms sounded like 
panic attacks.  He stated that he was driving when he 
suddenly felt that he was going to "lose it."  He drove 
home; his symptoms then subsided.  The diagnosis was 
generalized anxiety disorder, and "rule out" panic attacks.  
A GAF score of 40 was assigned.  In December 2001, he 
complained that he was continuously anxious, nervous, and 
depressed.  He had morbid thoughts of ending his life.  
Again, generalized anxiety disorder was diagnosed and a GAF 
score of 40 was assigned.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2002.  He stated that he sought therapy 
once every three weeks, and that he took medication for his 
depression and to help him sleep.  Six months previously, the 
dosages of his medication had been increased.  He indicated 
that he would not leave his home unless he absolutely had to, 
relying on his children to buy supplies and groceries.  He 
stated that he would talk to his family over the telephone, 
but expressed regret that he did not have a better 
relationship with his grandchildren.  He indicated that he 
would speak to his neighbors if they happened to be in the 
yard when he was; he denied belonging to any veterans 
organizations, and said he did not attend church.  

VA re-examined the veteran in July 2003.  He stated that he 
liked to stay in the house, that he did not like crowds.  The 
mental status examination noted that he was alert and 
oriented.  He had good eye contact and his mood was all 
right.  He affect was mildly constricted, and his thought 
processes were coherent.  He had no obsessions or 
compulsions.  The diagnosis was generalized anxiety disorder.  
A GAF score of 69 was assigned.

The veteran submitted VA treatment records showing treatment 
between March 2004 and March 2005.  On March 11, 2004, he 
noted his depression had increased following the death of his 
son-in-law in a motor vehicle accident.  The mental status 
examination noted that he was alert and oriented.  His 
thoughts were logical but had a morbid content.  His mood was 
depressed and he had a congruent affect.  He was tearful at 
first, but by the end of the interview, he was brighter.  His 
generalized anxiety disorder was assigned a GAF score of 40.  
This GAF score was continued throughout these records.  By 
April 2004, his depression was better, but he still had 
ongoing anxiety and panic attacks.  He was also irritable and 
displayed a low frustration tolerance.  On August 3, 2004, he 
was noted to be fairly stable, although he still had mild to 
moderate depression.  On April 7, 2005, his acute depression 
had resolved, but he still was anxious and nervous.  He also 
had trouble concentrating, and with short-term memory.  He 
said that he was lonely and missed his wife.  He was alert 
and oriented.  His thoughts were logical and his mood was 
dysphoric, with a congruent affect.  He had no thoughts of 
self-harm.  

VA afforded the veteran another examination in July 2005.  He 
stated that he had a good relationship with his five children 
and with his ex-wife.  He had one friend, his next-door 
neighbor, with whom he had gone to school.  He typically 
stayed at home and watched television.  He noted that he used 
to drink heavily, but had quit in 1986.  He referred to 
nightmares and flashbacks about a severe in-service motor 
vehicle accident, noting that he did not like to drive long 
distances.  He reported feeling helpless, hopeless, and 
worthless.  He had also lost interest in things, and 
frequently wished that he were dead.  The mental status 
examination noted fair eye contact.  He was cooperative, and 
his speech displayed normal rate and rhythm.  His mood was 
reported to be normal and his affect was full.  His thought 
processes were goal directed, with no flights of ideas or 
looseness of associations.  There was no evidence of thought 
insertion or broadcasting.  He had no suicidal or homicidal 
ideation, as well as no delusions or hallucinations.  The 
diagnoses were PTSD, secondary to an in-service motor vehicle 
accident, and generalized anxiety disorder.  A GAF score of 
50 was assigned.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the veteran's PTSD 
with generalized anxiety disorder beyond that awarded by the 
RO is not warranted.  The evidence does not indicate that his 
symptoms result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.

In the veteran's case, there is no indication that he has any 
suicidal ideation.  He has never displayed any ritualistic or 
obsessional behavior.  His speech has been described by 
treating and examining professionals as normal in rate and 
rhythm.  While he does have panic attacks, there is no 
indication in the objective record that these attacks are 
near-continuous.  In addition, although he does have 
depression, this was noted to have improved with appropriate 
medication.  He does have some irritability, but there is no 
suggestion that this has resulted in impaired impulse control 
manifested by unprovoked irritability with periods of 
violence.  He consistently maintains his personal hygiene 
(the examinations described him as well-groomed), and he has 
been able to maintain good relationships with his children 
and his ex-wife.  He also stated that he is good friends with 
a neighbor.  While his symptoms and his GAF score indicate 
that his condition is serious, they are commensurate with the 
currently assigned rating, and do not rise to the level 
contemplated to warrant the assignment of a 70 percent 
disability evaluation.

Extraschedular evaluation

Under to 38 C.F.R. § 3.321(b)(1), ratings are to be based as 
far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that no exceptional circumstances 
in this case have been shown, or alleged, which would warrant 
referral for consideration of an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his PTSD with generalized anxiety disorder.

ORDER

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) with generalized anxiety disorder, 
currently evaluated as 50 percent disabling, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


